

116 HR 3189 IH: Improving Legal Services for Female Veterans Act
U.S. House of Representatives
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3189IN THE HOUSE OF REPRESENTATIVESJune 10, 2019Ms. Wild (for herself, Ms. Moore, Mr. Horsford, Ms. Porter, Ms. Shalala, Ms. Tlaib, Mr. Rouda, Mr. Case, Mr. Trone, Ms. Houlahan, Mrs. Trahan, Ms. Sewell of Alabama, Mr. Pappas, Mr. Cox of California, Mr. García of Illinois, Mr. Swalwell of California, Mrs. Hayes, Ms. Stevens, Mrs. Fletcher, Mrs. Watson Coleman, Mr. Moulton, Mr. Cárdenas, Ms. Gabbard, Ms. Scanlon, and Ms. Dean) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to establish a partnership to provide legal services to
			 women veterans, and for other purposes.
	
 1.Short titleThis Act may be cited as the Improving Legal Services for Female Veterans Act. 2.Department of Veterans Affairs public-private partnership on legal services for women veterans (a)Partnership requiredThe Secretary of Veterans Affairs shall establish a partnership with at least one nongovernmental organization to provide legal services to women veterans.
 (b)FocusThe focus of the partnership established under subsection (a) shall be on the 10 highest unmet needs of women veterans as set forth in the most recently completed Community Homelessness Assessment, Local Education and Networking Groups for Veterans (CHALENG for Veterans) survey.
			